Citation Nr: 1129068	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  09-32 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for left eye disability.

2.  Entitlement to service connection for neck disability.

3.  Entitlement to service connection for disability of the bilateral upper extremities.

4.  Entitlement to service connection for right knee disability, to include as secondary to service-connected right ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and her spouse


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1973 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied the Veteran's claims.

In January 2011, the Veteran presented sworn testimony during a personal hearing in Los Angeles, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  At the January 2011 hearing, the Veteran submitted additional evidence directly to the Board.  At that time, the Veteran also submitted a written waiver of local consideration of this evidence.  This waiver is contained in the VA claims folder.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2010).

The issues on appeal are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on her part is required.



REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the Veteran's claims on appeal must be remanded for further development.

Reasons for remand

The Veteran has asserted entitlement to service connection for disabilities of the left eye, neck, bilateral upper extremities, and right knee which she contends are due to a motor vehicle accident during her active duty service.  See the Veteran's claims dated February 2007 and May 2007.  As to the right knee disability, she has alternatively asserted that the disability is secondary to her service-connected right ankle disability.  See the Veteran's statement dated August 2007.

In order to establish service connection for the claimed disorder, there must be (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In order to prevail on the issue of entitlement to secondary service connection, there must be:  (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

With respect to element (1), VA treatment records show that the Veteran has been diagnosed with mild astigmatism with presbyopia of the left eye as well as "very mild saccadic difficulties."  The Veteran has additionally been diagnosed with moderate osteoarthritis of the right knee and degenerative disc disease of the cervical spine.  As to the claimed disability of the bilateral upper extremities, a September 2008 VA nerve conduction study documented, "[a]bnormal ENG findings consistent with bilateral median nerve entrapment affecting motor more than sensory nerves.  There is evidence of demyelination . . . of the median motor nerve and axonopathy of the median sensory nerve."  Element (1) is therefore satisfied to that extent.

As to the neck and bilateral upper extremity claims, the Board notes that a May 2009 VA treatment record submitted by the Veteran reported that the Veteran was diagnosed with myofascial syndrome and that nerve conduction studies were consistent with bilateral carpal tunnel syndrome.  However, aside from these notations in the May 2009 record, no diagnoses of these conditions are of record.  Accordingly, there remains a question concerning appropriate diagnoses as to these claims.

With respect to element (2), the Veteran recently testified that she had immediate surgery on her left eye (with resulting scars) following the 1974 motor vehicle accident.  See the January 2011 Board hearing transcript, pg. 9.  She further indicated that she experienced neck pain and resulting bilateral upper extremity symptomatology as a result of this in-service accident.  See id.  Although there is no documentation of any such symptoms or treatment in the Veteran's service treatment records, the Board finds that the Veteran is competent to testify to observable symptoms such as pain, tingling, and scarring.  See Barr v. Nicholson, 21 Vet. App. 303 (2007), citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), (lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness' personal knowledge).  The Board further notes that in her October 1974 service separation examination, the Veteran indicated that she experienced the following:  "head injury; broken bones; arthritis, rheumatism, or bursitis; bone, joint or other deformity; loss of finger or toe; painful or 'trick' shoulder or elbow; and paralysis."  As such, the Board finds that the Veteran's testimony is sufficient proof of her in-service symptoms and treatment.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).  Moreover, it is undisputed that the Veteran is currently service-connected for a right ankle disability that was incurred during her military service.  Element (2) is therefore arguably satisfied.

Regarding crucial element (3), medical nexus, the Veteran has submitted two private medical opinions in support of her claims.  As to the neck and bilateral upper extremity claims, in a May 2007 statement Dr. S.F. indicated that "[i]t is my opinion that going through a windshield during an automobile accident would cause injury to the cervical spine that would result in degeneration of the cervical spine.  This degeneration would, in my opinion, contribute to cervical spine complaints that would manifest in bilateral hand/arm/neck or headache symptoms later in life."  Additionally, as to the left eye claim, in a January 2011 statement Dr. M.C.M. indicated that the Veteran's "examinations have shown a blockage in the lacrimal canalicular system of the left eye.  Further testing would be required to determine whether there is a physical object obstructing the canal or if it was severed or crushed by the car accident.  A determination could then be made if repair would be possible.  Although I cannot say with certainty the blockage was caused by the car accident, given the history it would be the most likely explanation."

Critically, the May 2007 and January 2011 statements of Dr. S.F. and Dr. M.C.M. provide little rationale for their conclusions.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).  Additionally, Dr. S.F. is a chiropractor and thus lacks appropriate expertise concerning degenerative disc disease and its symptomatology.  Moreover, the Court of Appeals for Veterans' Claims (the Court) recently held in Jones v. Shinseki, 23 Vet. App. 382 (2010) that in order to rely upon a statement that an opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  As indicated above, the January 2011 private medical opinion of Dr. M.C.M. provided incomplete rationale for his speculative opinion. 

There is no other competent medical opinion of record which addresses the issue of medical nexus as to any of the four claims.  This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the Veteran's currently diagnosed disabilities and her military service as well as between the Veteran's right knee disability and her service-connected right ankle disability.  A medical opinion is therefore necessary.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Prior to arranging for the Veteran to undergo the requisite examinations, VBA should also obtain and associate with the claims folder all outstanding VA treatment records.  The claims folder includes VA treatment records dated through September 2008.  Accordingly, the VBA should attempt to locate the Veteran's more recent VA treatment records as such records may be pertinent to the Veteran's current claims.

The Board additionally observes that the Veteran's complete service treatment records do not appear to be of record.  No formal finding of unavailability as to the missing records has been associated with the claims folder.  As such, the Veteran's complete service records should be obtained, to the extent possible.

Lastly, the Board notes that the Veteran has not received appropriate VCAA notice of the elements of secondary service connection.  Accordingly, this must be accomplished upon remand.

Accordingly, the case is REMANDED for the following action:

1. VBA should provide the Veteran with a letter containing proper notice which specifically informs her of the evidentiary requirements for establishing secondary service connection in accordance to 38 C.F.R. § 3.310.

2. VBA should contact the Veteran through her representative and request that she identify any outstanding medical examination and treatment records pertinent to her claims.  VBA should take appropriate steps to secure any outstanding VA treatment records dating from September 2008 to present as well as any additional medical records identified by the Veteran and associate them with the VA claims folder.

3. VBA should contact the appropriate records custodian(s) in an attempt to obtain the Veteran's complete treatment and personnel records from her service in the Army.  Inquiry should be made using the Veteran's current and maiden names.  Any response should be associated with the Veteran's claims folder.  If said records cannot be obtained, VBA should provide the Veteran specific notice of the unavailability of these records pursuant to 38 C.F.R. § 3.159(e)(1).

4. VBA should subsequently schedule the Veteran to be examined by a physician(s) with appropriate expertise for the purpose of determining the existence, nature, and etiology of the Veteran's claimed neck and bilateral hand disabilities.  The Veteran's VA claims folder, including a copy of this Remand, must be made available to the examiner(s).  The examiner(s) should render current diagnoses as to the neck and bilateral upper extremity disabilities.  In doing so, the examiner(s) should address the September 2008 VA nerve conduction study report, the August 2008 MRI report as to the cervical spine, and the May 2009 VA treatment record referenced above.  Any diagnostic testing deemed to be necessary by the examiner(s) should be accomplished.  The examiner(s) should then render an opinion as to whether it is at least as likely as not (e.g., a 50/50 probability) that the Veteran's neck and bilateral upper extremity disabilities are related to her military service, to include the in-service motor vehicle accident.  The report should be associated with the Veteran's VA claims folder.

The rationale for all opinions expressed by the VA examiner(s) should also be provided.  If the examiner(s) is unable to provide an opinion as to one of the questions posed, he should state the reasons therefore.

5. VBA should also schedule the Veteran for an ophthalmological examination for the purpose of determining the existence, nature, and etiology of the Veteran's claimed left eye disability.  The Veteran's VA claims folder, including a copy of this Remand, must be made available to the examiner.  The examiner should render current diagnoses as to the left eye.  Any diagnostic testing deemed to be necessary by the examiner should be accomplished.  The examiner should then render an opinion as to whether it is at least as likely as not (e.g., a 50/50 probability) that the Veteran's left eye disability is related to her military service, to include the in-service motor vehicle accident.  The report should be associated with the Veteran's VA claims folder. 

The rationale for all opinions expressed by the VA examiner(s) should also be provided.  If the examiner(s) is unable to provide an opinion as to one of the questions posed, he should state the reasons therefore.

6. VBA should additionally schedule the Veteran for a VA orthopedic examination for the purpose of determining the etiology of the Veteran's currently diagnosed right knee disability.  The Veteran's VA claims folder, including a copy of this Remand, must be made available to the examiner.  Any diagnostic testing deemed to be necessary by the examiner should be accomplished.  The examiner should render an opinion as to whether it is at least as likely as not (e.g., a 50/50 probability) that the Veteran's right knee disability is proximately caused or aggravated by her service-connected right ankle disability.  The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's right knee disability is related to her military service, to include the in-service motor vehicle accident.  The report should be associated with the Veteran's VA claims folder. 

The rationale for all opinions expressed by the VA examiner(s) should also be provided.  If the examiner(s) is unable to provide an opinion as to one of the questions posed, he should state the reasons therefore.

7. Following any further development that VBA deems necessary, the Veteran's claims should then be readjudicated.  If the benefits sought on appeal remain denied, VBA should provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


